Case MDL No. 2967 Document 25-2 Filed 09/08/20 Page 1 of 13




                  EXHIBIT 2
             Case:
            Case   1:20-cv-00512
                 MDL             As of: 09/08/2020
                      No. 2967 Document            11:42
                                          25-2 Filed     AM CDT
                                                     09/08/20    1 of
                                                              Page    1213
                                                                   2 of
                                                                                       STAYED,VALDEZ
                              United States District Court
            Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3 (Chicago)
                    CIVIL DOCKET FOR CASE #: 1:20−cv−00512

Mutnick v. Clearview AI, Inc. et al                              Date Filed: 01/22/2020
Assigned to: Honorable Sharon Johnson Coleman                    Jury Demand: Both
related Cases: 1:20−cv−00846                                     Nature of Suit: 440 Civil Rights: Other
               1:20−cv−02989                                     Jurisdiction: Federal Question
               1:20−cv−03843
Cause: 42:1983 Civil Rights Act
Plaintiff
David Mutnick                                   represented by Michael I Kanovitz
for himself and others similarly situated                      Loevy & Loevy
                                                               311 N. Aberdeen
                                                               3rd FL
                                                               Chicago, IL 60607
                                                               United Sta
                                                               (312)243−5900
                                                               Email: mike@loevy.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Arthur R. Loevy
                                                                 Loevy & Loevy
                                                                 311 North Aberdeen
                                                                 3rd Floor
                                                                 Chicago, IL 60607
                                                                 (312)243−5900
                                                                 Email: arthur@loevy.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Elizabeth C. Wang
                                                                 Loevy & Loevy
                                                                 2060 Broadway
                                                                 Suite 460
                                                                 Boulder, CO 80302
                                                                 720−328−5642
                                                                 Email: elizabethw@loevy.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Jonathan I. Loevy
                                                                 Loevy & Loevy
                                                                 311 N. Aberdeen
                                                                 3rd FL
                                                                 Chicago, IL 60607
                                                                 (312)243−5900
                                                                 Email: jon@loevy.com
                                                                 ATTORNEY TO BE NOTICED

                                                                 Scott Robert Drury
                                                                 Loevy & Loevy
                                                                 311 N. Aberdeen
                                                                 3rd Floor
                                                                 Chicago, IL 60607
                                                                 312−243−5900
                                                                 Email: drury@loevy.com
                                                                 ATTORNEY TO BE NOTICED

Plaintiff
Anthony Hall                                    represented by
             Case:
            Case   1:20-cv-00512
                 MDL             As of: 09/08/2020
                      No. 2967 Document            11:42
                                          25-2 Filed     AM CDT
                                                     09/08/20    2 of
                                                              Page    1213
                                                                   3 of
                                                        Celetha Chatman
                                                        Community Lawyers Group, Ltd.
                                                        20 North Clark Street
                                                        Suite 3100
                                                        Chicago, IL 60602
                                                        (312) 757−1880
                                                        Email: cchatman@communitylawyersgroup.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Michael William Drew
                                                        Neighborhood Legal, Llc
                                                        20 N. Clark
                                                        Ste. 3300
                                                        Chicago, IL 60602
                                                        (312) 967−7220
                                                        Email: mwd@neighborhood−legal.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Michael Jacob Wood
                                                        Community Lawyers Group, Ltd.
                                                        20 North Clark Street
                                                        Suite 3100
                                                        Chicago, IL 60602
                                                        (312) 757−1880
                                                        Email: mwood@communitylawyersgroup.com
                                                        ATTORNEY TO BE NOTICED

Plaintiff
Chris Marron                              represented by Gary F. Lynch
                                                         Carlson Lynch, LLP
                                                         1133 Penn Avenue
                                                         5th Floor
                                                         Pittsburgh, PA 15222
                                                         (412)−322−9243
                                                         Email: glynch@carlsonlynch.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                        Katrina Carroll
                                                        Carlson Lynch, LLP
                                                        111 West Washington Street
                                                        Suite 1240
                                                        Chicago, IL 60602
                                                        (312) 750−1265
                                                        Email: kcarroll@carlsonlynch.com
                                                        ATTORNEY TO BE NOTICED

                                                        Kyle Alan Shamberg
                                                        Carlson Lynch, LLP.
                                                        111 West Washington Street
                                                        Suite 1240
                                                        Chicago, IL 60602
                                                        (312) 750−1265
                                                        Email: kshamberg@carlsonlynch.com
                                                        ATTORNEY TO BE NOTICED

                                                        Nicholas Rudolph Lange
                                                        CARLSON LYNCH LLP
                                                        111 W. Washington Street
                                                        Suite 1240
                                                        Chicago, IL 60602
                                                        United Sta
             Case:
            Case   1:20-cv-00512
                 MDL             As of: 09/08/2020
                      No. 2967 Document            11:42
                                          25-2 Filed     AM CDT
                                                     09/08/20    3 of
                                                              Page    1213
                                                                   4 of
                                                       312−750−1265
                                                       Email: NLange@carlsonlynch.com
                                                       ATTORNEY TO BE NOTICED

Plaintiff
Maryann Daker                             represented by Gary F. Lynch
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                       Katrina Carroll
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Kyle Alan Shamberg
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Nicholas Rudolph Lange
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED


V.
Defendant
Clearview AI, Inc.                        represented by Andrew J Lichtman
                                                         Jenner & Block LLP
                                                         919 Third Avenue
                                                         New York, NY 10022
                                                         (212) 891−1644
                                                         Email: ALichtman@jenner.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                       David P. Saunders
                                                       Jenner & Block LLP
                                                       353 N. Clark Street
                                                       Chicago, IL 60654
                                                       312 923 8388
                                                       Email: dsaunders@jenner.com
                                                       ATTORNEY TO BE NOTICED

                                                       Howard Steven Suskin
                                                       Jenner & Block LLP
                                                       353 N. Clark Street
                                                       Chicago, IL 60654
                                                       (312)222−9350
                                                       Email: hsuskin@jenner.com
                                                       ATTORNEY TO BE NOTICED

                                                       Lee Wolosky
                                                       Jenner & Block LLP
                                                       919 Third Avenue
                                                       38th Floor
                                                       New York, NY 10022
                                                       (212) 891−1628
                                                       Email: lwolosky@jenner.com
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Michael W. Ross
                                                       Jenner & Block LLP
                                                       919 Third Avenue
        Case:
       Case   1:20-cv-00512
            MDL             As of: 09/08/2020
                 No. 2967 Document            11:42
                                     25-2 Filed     AM CDT
                                                09/08/20    4 of
                                                         Page    1213
                                                              5 of
                                                   38th Floor
                                                   New York, NY 10022
                                                   (212) 891−1669
                                                   Email: mross@jenner.com
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Defendant
Hoan Ton−That                        represented by Andrew J Lichtman
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                   David P. Saunders
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Howard Steven Suskin
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Lee Wolosky
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Michael W. Ross
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Defendant
Richard Schwartz                     represented by Andrew J Lichtman
                                                    (See above for address)
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                   David P. Saunders
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Howard Steven Suskin
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Lee Wolosky
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Michael W. Ross
                                                   (See above for address)
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Defendant
CDW Government LLC                   represented by Joseph A. Strubbe
TERMINATED: 07/06/2020                              Vedder Price P.C.
                                                    222 North LaSalle Street
                                                    Suite 2600
                                                    Chicago, IL 60601
                                                    (312) 609−7500
                                                    Email: jstrubbe@vedderprice.com
        Case:
       Case   1:20-cv-00512
            MDL             As of: 09/08/2020
                 No. 2967 Document            11:42
                                     25-2 Filed     AM CDT
                                                09/08/20    5 of
                                                         Page    1213
                                                              6 of
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Brian W. Ledebuhr
                                                              Vedder Price P.C.
                                                              222 North LaSalle Street
                                                              Suite 2600
                                                              Chicago, IL 60601
                                                              312 609 7845
                                                              Email: bledebuhr@vedderprice.com
                                                              ATTORNEY TO BE NOTICED

                                                              Zachary J Watters
                                                              Vedder Price P.C.
                                                              222 N. LaSalle
                                                              Suite 2600
                                                              Chicago, IL 60601
                                                              (312) 609−7594
                                                              Email: zwatters@vedderprice.com
                                                              ATTORNEY TO BE NOTICED


Date Filed   #   Docket Text
01/22/2020   1 COMPLAINT filed by David Mutnick; Jury Demand. Filing fee $ 400. (Attachments:
               # 1 Civil Cover Sheet)(Drury, Scott) (Entered: 01/22/2020)
01/22/2020       CASE ASSIGNED to the Honorable Sharon Johnson Coleman. Designated as
                 Magistrate Judge the Honorable Maria Valdez. Case assignment: Random assignment.
                 (lw, ) (Entered: 01/22/2020)
01/23/2020   2 MINUTE entry before the Honorable Sharon Johnson Coleman: This case has been
               assigned to the calendar of Judge Sharon Johnson Coleman. Status hearing is set for
               3/23/2020 at 9:00 AM. Plaintiff is directed to advise the defendants of the status
               hearing forthwith. The parties are directed to meet and discuss the status of the case.
               The parties are to file a joint status report in the format described on the court's website
               at www.ilnd.uscourts.gov at least 3 days prior to the status. The parties are directed to
               discuss settlement, and whether they consent to proceed before the Magistrate Judge.
               The court encourages the parties to review this court's website for its standing orders
               prior to contacting chambers. Mailed notice. (ym, ) (Entered: 01/23/2020)
01/24/2020   3 ATTORNEY Appearance for Plaintiff David Mutnick by Michael I Kanovitz
               (Kanovitz, Michael) (Entered: 01/24/2020)
01/24/2020   4 ATTORNEY Appearance for Plaintiff David Mutnick by Jonathan I. Loevy (Loevy,
               Jonathan) (Entered: 01/24/2020)
01/24/2020   5 ATTORNEY Appearance for Plaintiff David Mutnick by Arthur R. Loevy (Loevy,
               Arthur) (Entered: 01/24/2020)
01/24/2020       SUMMONS Issued as to Defendants Clearview AI, Inc., Richard Schwartz, Hoan
                 Ton−That (txl, ) (Entered: 01/24/2020)
01/29/2020   6 AMENDED complaint by David Mutnick against All Defendants (Drury, Scott)
               (Entered: 01/29/2020)
01/30/2020       SUMMONS Issued as to Defendant CDW Government LLC (daj, ) (Entered:
                 01/30/2020)
02/03/2020   7 SUMMONS Returned Executed by David Mutnick as to CDW Government LLC on
               1/31/2020, answer due 2/21/2020. (Kanovitz, Michael) (Entered: 02/03/2020)
02/04/2020   8 ATTORNEY Appearance for Plaintiff David Mutnick by Scott Robert Drury (Drury,
               Scott) (Entered: 02/04/2020)
02/10/2020   9 SUMMONS Returned Executed by David Mutnick as to Richard Schwartz on
               2/4/2020, answer due 2/25/2020. (Drury, Scott) (Entered: 02/10/2020)
        Case:
       Case   1:20-cv-00512
            MDL             As of: 09/08/2020
                 No. 2967 Document            11:42
                                     25-2 Filed     AM CDT
                                                09/08/20    6 of
                                                         Page    1213
                                                              7 of
02/12/2020   10 ATTORNEY Appearance for Defendant CDW Government LLC by Joseph A.
                Strubbe (Strubbe, Joseph) (Entered: 02/12/2020)
02/12/2020   11 ATTORNEY Appearance for Defendant CDW Government LLC by Brian W.
                Ledebuhr (Ledebuhr, Brian) (Entered: 02/12/2020)
02/12/2020   12 ATTORNEY Appearance for Defendant CDW Government LLC by Zachary J
                Watters (Watters, Zachary) (Entered: 02/12/2020)
02/12/2020   13 MOTION by Defendant CDW Government LLC for extension of time [Unopposed]
                (Strubbe, Joseph) (Entered: 02/12/2020)
02/12/2020   14 NOTICE of Motion by Joseph A. Strubbe for presentment of extension of time 13
                before Honorable Sharon Johnson Coleman on 2/18/2020 at 08:45 AM. (Strubbe,
                Joseph) (Entered: 02/12/2020)
02/14/2020   15 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendant CDW
                Government LLC's unopposed motion for extension of time to answer or otherwise
                plead 13 is granted. Responsive pleading to be filed by 3/20/2020. No appearance
                necessary on 2/18/2020. Mailed notice. (ym, ) (Entered: 02/14/2020)
02/14/2020   16 WAIVER OF SERVICE returned executed by David Mutnick. Clearview AI, Inc.
                waiver sent on 2/13/2020, answer due 4/13/2020. (Kanovitz, Michael) (Entered:
                02/14/2020)
02/14/2020   17 WAIVER OF SERVICE returned executed by David Mutnick. Hoan Ton−That waiver
                sent on 2/13/2020, answer due 4/13/2020. (Kanovitz, Michael) (Entered: 02/14/2020)
02/14/2020   18 ATTORNEY Appearance for Defendants Clearview AI, Inc., Richard Schwartz, Hoan
                Ton−That by David Prescott Saunders (Saunders, David) (Entered: 02/14/2020)
02/14/2020   19 MOTION by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That for
                extension of time to file answer , MOTION by Defendants Clearview AI, Inc., Richard
                Schwartz, Hoan Ton−That to Adjourn Status Hearing / Unopposed Motion of
                Defendants Clearview AI, Inc., Hoan Ton−That, and Richard Schwartz for Extension
                of Time to Answer or Otherwise Plead and to Adjourn Status Hearing (Saunders,
                David) (Entered: 02/14/2020)
02/14/2020   20 NOTICE of Motion by David Prescott Saunders for presentment of motion for
                extension of time to file answer,, motion for miscellaneous relief, 19 before Honorable
                Sharon Johnson Coleman on 2/25/2020 at 08:45 AM. (Saunders, David) (Entered:
                02/14/2020)
02/14/2020   21 NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by Clearview AI, Inc.
                (Saunders, David) (Entered: 02/14/2020)
02/18/2020   22 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                0752−16734476. (on behalf of Clearview AI, Inc.; Hoan Ton−That; Richard
                Schwartz) (Ross, Michael) (Entered: 02/18/2020)
02/18/2020   23 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                0752−16734559. (on behalf of Clearview AI, Inc., Hoan Ton−That; Richard Schwartz)
                (Wolosky, Lee) (Entered: 02/18/2020)
02/19/2020   24 NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by CDW Government LLC
                (Strubbe, Joseph) (Entered: 02/19/2020)
02/25/2020   25 MINUTE entry before the Honorable Sharon Johnson Coleman: Motion hearing held
                on 2/25/2020. Defendants Clearview AI, Inc., Hoan Ton−That, and Richard Schwartz's
                unopposed motion for extension of time to answer or otherwise plead 19 is granted.
                Responsive pleadings to be filed by 5/14/2020. Attorneys Michael W. Ross and Lee
                Wolosky's motion for leave to proceed pro hac vice 22 , 23 are granted. Status hearing
                set for 3/23/2020 is stricken and reset to 5/15/2020 at 9:00 AM. Mailed notice. (ym, )
                (Entered: 02/25/2020)
03/05/2020   26 MOTION by Defendant CDW Government LLC for extension of time [Unopposed]
                (Strubbe, Joseph) (Entered: 03/05/2020)
        Case:
       Case   1:20-cv-00512
            MDL             As of: 09/08/2020
                 No. 2967 Document            11:42
                                     25-2 Filed     AM CDT
                                                09/08/20    7 of
                                                         Page    1213
                                                              8 of
03/05/2020   27 NOTICE of Motion by Joseph A. Strubbe for presentment of extension of time 26
                before Honorable Sharon Johnson Coleman on 3/11/2020 at 08:45 AM. (Strubbe,
                Joseph) (Entered: 03/05/2020)
03/06/2020   28 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendant CDW's
                unopposed motion for extension of time to filed responsive pleading 26 is granted.
                Responsive pleading to be filed by 5/14/2020. No appearance necessary on 3/11/2020.
                Mailed notice. (ym, ) (Entered: 03/06/2020)
03/16/2020   29 ORDER Amended General Order 20−0012 IN RE: CORONAVIRUS COVID−19
                PUBLIC EMERGENCY Signed by the Chief Judge Rebecca R. Pallmeyer on March
                16, 2020. All open cases are impacted by this Amended General Order. See attached
                Order for guidance.Signed by the Honorable Rebecca R. Pallmeyer on 3/16/2020:
                Mailed notice. (ecw, ) (Entered: 03/17/2020)
03/30/2020   30 ORDER Seconded Amended General Order 20−0012 IN RE: CORONAVIRUS
                COVID−19 PUBLIC EMERGENCY Signed by the Chief Judge Rebecca R.
                Pallmeyer on March 30, 2020. All open cases are impacted by this Second Amended
                General Order. Amended General Order 20−0012, entered on March 17, 2020, and
                General Order 20−0014, entered on March 20, 2020, are vacated and superseded by
                this Second Amended General. See attached Order for guidance.Signed by the
                Honorable Rebecca R. Pallmeyer on 3/30/2020: Mailed notice. (docket13, ) (Entered:
                03/31/2020)
04/08/2020   31 MOTION by Plaintiff David Mutnick for preliminary injunction (Drury, Scott)
                (Entered: 04/08/2020)
04/08/2020   32 MEMORANDUM by David Mutnick in support of motion for preliminary injunction
                31 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Drury, Scott) (Entered: 04/08/2020)
04/08/2020   33 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants' response
                to plaintiff's motion for preliminary injunction 31 to be filed by 5/6/2020. Plaintiff's
                reply to be filed by 5/20/2020. Mailed notice. (ym, ) (Entered: 04/08/2020)
04/08/2020   34 MOTION by Plaintiff David Mutnick to consolidate cases (Attachments: # 1 Exhibit
                1)(Drury, Scott) (Entered: 04/08/2020)
04/09/2020   35 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants' response
                to plaintiff's motion to consolidate cases 34 to be filed by 4/23/2020. Plaintiff's reply to
                be filed by 4/30/2020. Mailed notice. (ym, ) (Entered: 04/09/2020)
04/09/2020   36 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion to
                consolidate cases 34 is granted. Enter Agreed Order. Mailed notice. (ym, ) (Entered:
                04/09/2020)
04/09/2020   37 AGREED ORDER Signed by the Honorable Sharon Johnson Coleman on 4/9/2020.
                Mailed notice. (ym, ) (Entered: 04/09/2020)
04/14/2020   38 MINUTE entry before the Honorable Sharon Johnson Coleman: Although plaintiff
                David Mutnick moved to consolidate pursuant to Federal Rule of Civil Procedure
                42(a)(2) and Northern District of Illinois Local Rule 40.4, the parties now dispute
                whether this agreed upon motion was one for consolidation or just reassignment based
                on relatedness. Due to the parties' disagreement, defendants must file a response to
                Mutnick's motion by 4/24/20. Plaintiff's reply is due on or before 5/1/20. Mailed
                notice. (ym, ) (Entered: 04/14/2020)
04/17/2020   39 SUPPLEMENT to motion for preliminary injunction 31 (Plaintiff's Notice of
                Supplemental Factual Information in Support of Motion for Preliminary Injunction)
                (Attachments: # 1 Exhibit 1)(Drury, Scott) (Entered: 04/17/2020)
04/17/2020   40 MOTION by Plaintiff David Mutnick to reassign case (Plaintiff's Clarified Motion for
                Reassignment) (Drury, Scott) (Entered: 04/17/2020)
04/24/2020   41 MINUTE entry before the Honorable Sharon Johnson Coleman: The status hearing set
                for 5/15/2020 is stricken. Once the motion for preliminary injunction 31 is fully
                briefed, the court will set a status. Mailed notice. (ym, ) (Entered: 04/24/2020)
04/24/2020   42 RESPONSE by CDW Government LLC to MOTION by Plaintiff David Mutnick to
                reassign case (Plaintiff's Clarified Motion for Reassignment) 40 [CDW Government
        Case:
       Case   1:20-cv-00512
            MDL             As of: 09/08/2020
                 No. 2967 Document            11:42
                                     25-2 Filed     AM CDT
                                                09/08/20    8 of
                                                         Page    1213
                                                              9 of

                 LLC's Response to Plaintiff's Motion for Reassignment and Consolidation (Dkt. 34)
                 and "Clarified" Motion for Reassignment (Dkt. 40)] (Strubbe, Joseph) (Entered:
                 04/24/2020)
04/24/2020   43 RESPONSE by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to MOTION
                by Plaintiff David Mutnick to reassign case (Plaintiff's Clarified Motion for
                Reassignment) 40 (Wolosky, Lee) (Entered: 04/24/2020)
04/24/2020   44 ORDER Third Amended General Order 20−0012 IN RE: CORONAVIRUS
                COVID−19 PUBLIC EMERGENCY Signed by the Chief Judge Rebecca R.
                Pallmeyer on April 24, 2020. All open cases are impacted by this Third Amended
                General Order. Parties are must carefully review all obligations under this Order,
                including the requirement listed in paragraph number 5 to file a joint written status
                report in most civil cases. See attached Order. Signed by the Honorable Rebecca R.
                Pallmeyer on 4/24/2020: Mailed notice. (docket8, ) (Entered: 04/27/2020)
04/27/2020   45 MOTION by Defendants Richard Schwartz, Hoan Ton−That, Clearview AI, Inc. to
                dismiss for lack of jurisdiction , or in the alternative, MOTION by Defendants Richard
                Schwartz, Hoan Ton−That, Clearview AI, Inc. to transfer case (Wolosky, Lee)
                (Entered: 04/27/2020)
04/27/2020   46 MEMORANDUM by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That in
                support of motion to dismiss/lack of jurisdiction,, motion to transfer case, 45
                (Attachments: # 1 Appendix − Unpublished Opinions, # 2 Declaration of Richard
                Schwartz, # 3 Exhibit 1 to Schwartz Declaration, # 4 Exhibit 2 to Schwartz
                Declaration, # 5 Exhibit 3 to Schwartz Declaration, # 6 Exhibit 4 to Schwartz
                Declaration, # 7 Declaration of Hoan Ton−That)(Wolosky, Lee) (Entered: 04/27/2020)
04/27/2020   47 MOTION by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                stay − Defendants' Motion to Stay Case Pending Decision on Motion to Dismiss, or in
                the alternative, to Transfer Venue (Wolosky, Lee) (Entered: 04/27/2020)
04/27/2020   48 MEMORANDUM by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That in
                support of motion to stay 47 (Attachments: # 1 Appendix − Unpublished
                Opinions)(Wolosky, Lee) (Entered: 04/27/2020)
04/27/2020   49 ATTORNEY Appearance for Defendants Clearview AI, Inc., Richard Schwartz, Hoan
                Ton−That by Howard Steven Suskin (Suskin, Howard) (Entered: 04/27/2020)
04/27/2020   50 MOTION for Leave to Appear Pro Hac Vice Filing fee $ 150, receipt number
                0752−16968190. (Lichtman, Andrew) (Entered: 04/27/2020)
04/28/2020   51 MINUTE entry before the Honorable Sharon Johnson Coleman: Attorney Andrew J.
                Lichtman's motion for leave to appear pro hac vice 50 is granted. Mailed notice. (ym, )
                (Entered: 04/28/2020)
04/29/2020   52 MOTION by Plaintiff David Mutnick to set a briefing schedule on the Clearview
                Defendants' Motion to Stay (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit
                3)(Drury, Scott) (Entered: 04/29/2020)
04/29/2020   53 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion to
                set a briefing schedule on Clearview's motion to dismiss 52 is denied as moot.
                Plaintiff's response to defendants Clearview AI, Inc., Richard Schwartz, Hoan
                Ton−That's motion to stay 47 to be filed by 5/6/2020. Defendants' reply to be filed by
                5/13/2020, Plaintiff to file a response to defendants Clearview AI, Inc., Richard
                Schwartz, Hoan Ton−That's motion to dismiss or, in the alternative, transfer case 45 by
                5/20/2020. Reply to be filed by 6/3/2020. Mailed notice. (ym, ) (Entered: 04/29/2020)
05/01/2020   54 REPLY by David Mutnick to MOTION by Plaintiff David Mutnick to reassign case
                (Plaintiff's Clarified Motion for Reassignment) 40 (Drury, Scott) (Entered:
                05/01/2020)
05/05/2020   55 ATTORNEY Appearance for Plaintiff David Mutnick by Elizabeth C. Wang (Wang,
                Elizabeth) (Entered: 05/05/2020)
05/06/2020   56 MEMORANDUM by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That in
                Opposition to motion for preliminary injunction 31 (Attachments: # 1 Appendix −
                Unpublished Opinions, # 2 Declaration of Thomas Mulcaire, # 3 Declaration of Lee S.
        Case:
      Case MDL1:20-cv-00512 As of: 09/08/2020
                No. 2967 Document   25-2 Filed11:42 AM CDT
                                               09/08/20 Page910
                                                             of 12
                                                                of 13

                 Wolosky, # 4 Exhibit 1 to Wolosky Declaration, # 5 Exhibit 2 to Wolosky Declaration,
                 # 6 Exhibit 3 to Wolosky Declaration)(Wolosky, Lee) (Entered: 05/06/2020)
05/06/2020   57 RESPONSE by David Mutnickin Opposition to MOTION by Defendants Clearview
                AI, Inc., Richard Schwartz, Hoan Ton−That to stay − Defendants' Motion to Stay Case
                Pending Decision on Motion to Dismiss, or in the alternative, to Transfer Venue 47
                (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, #
                6 Exhibit 6, # 7 Exhibit 7)(Wang, Elizabeth) (Entered: 05/06/2020)
05/08/2020   58 SUPPLEMENT to response in opposition to motion, 57 (Plaintiff's Notice of
                Supplemental Factual Information in Opposition to Defendants' Motion to Stay)
                (Drury, Scott) (Entered: 05/08/2020)
05/08/2020   59 RESPONSE by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                supplement 58 (Attachments: # 1 Exhibit 1)(Wolosky, Lee) (Entered: 05/08/2020)
05/13/2020   60 REPLY by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                motion to stay 47 (Attachments: # 1 Appendix − Unpublished Opinions)(Wolosky,
                Lee) (Entered: 05/13/2020)
05/19/2020   61 ORDER: The Court, in its discretion, denies defendants' motions to stay pending the
                Court's decision on defendants' motions to dismiss for lack of personal jurisdiction, or
                in the alternative, transfer venue to the Southern District of New York 47 , 31 . The
                Court further grants plaintiff David Mutnick's clarified motion for reassignment 40 .
                Signed by the Honorable Sharon Johnson Coleman on 5/19/2020. Mailed notice. (ym,
                ) (Entered: 05/19/2020)
05/20/2020   62 RESPONSE by David Mutnickin Opposition to MOTION by Defendants Richard
                Schwartz, Hoan Ton−That, Clearview AI, Inc. to dismiss for lack of jurisdiction , or in
                the alternativeMOTION by Defendants Richard Schwartz, Hoan Ton−That, Clearview
                AI, Inc. to transfer case 45 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, #
                4 Exhibit 4, # 5 Exhibit 5)(Wang, Elizabeth) (Entered: 05/20/2020)
05/20/2020   63 REPLY by Plaintiff David Mutnick to motion for preliminary injunction 31 (Drury,
                Scott) (Entered: 05/20/2020)
05/22/2020   64 SUPPLEMENT to motion for preliminary injunction 31 (Notice of Supplemental
                Factual Information) (Attachments: # 1 Declaration of Scott R. Drury, # 2 Exhibit A
                to Scott R. Drury Declaration, # 3 Exhibit B to Scott R. Drury Declaration, # 4 Exhibit
                1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6)(Drury,
                Scott) (Entered: 05/22/2020)
05/23/2020   65 RESPONSE by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                supplement, 64 / The Clearview Defendants' Response to Plaintiff's Notice of
                Supplemental "Factual" Information in Support of Motion for Preliminary Injunction
                (Attachments: # 1 Declaration of Thomas Mulcaire)(Wolosky, Lee) (Entered:
                05/23/2020)
05/26/2020   66 ORDER ORDER Fourth Amended General Order 20−0012 IN RE: CORONAVIRUS
                COVID−19 PUBLIC EMERGENCY Signed by the Chief Judge Rebecca R.
                Pallmeyer on May 26, 2020. This Order does not extend or modify any deadlines set in
                civil cases. For non−emergency motions, no motion may be noticed for presentment
                on a date earlier than July 15, 2020. See attached Order. Signed by the Honorable
                Rebecca R. Pallmeyer on 5/26/2020: Mailed notice. (docket9, ) (Entered: 05/26/2020)
05/27/2020   67 MOTION by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That for
                leave to file Consolidated Reply Brief (Unopposed) (Wolosky, Lee) (Entered:
                05/27/2020)
05/27/2020   68 REPLY by Plaintiff David Mutnick to supplement, 64 (Drury, Scott) (Entered:
                05/27/2020)
05/27/2020   69 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants Clearview
                AI, Inc., Richard Schwartz, Hoan Ton−That's unopposed motion for leave to file
                consolidated reply brief 67 is granted. Mailed notice. (ym, ) (Entered: 05/27/2020)
06/03/2020   70 REPLY by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                motion to dismiss/lack of jurisdiction,, motion to transfer case, 45 − Defendants' Reply
       Case:
      Case   1:20-cv-00512
           MDL             As of: 09/08/2020
                No. 2967 Document            11:42
                                    25-2 Filed     AM CDT
                                               09/08/20    1011
                                                        Page  ofof
                                                                1213

                 Memorandum of Law in Further Support of Their Motion to Dismiss for Lack of
                 Personal Jurisdiction, or, alternatively, to Transfer Venue (Attachments: # 1 Appendix
                 − Unpublished Cases)(Wolosky, Lee) (Entered: 06/03/2020)
06/04/2020   71 MOTION by Plaintiff David Mutnick to reassign case (Drury, Scott) (Entered:
                06/04/2020)
06/05/2020   72 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion to
                reassign case 71 is granted. Mailed notice. (ym, ) (Entered: 06/05/2020)
06/22/2020   73 MINUTE entry before the Honorable Sharon Johnson Coleman: In light of Southern
                District of New York Chief Judge Colleen McMahon's 5/29/20 denial of Mutnick's
                motion to intervene, the plaintiffs are directed to file a sur−reply to defendants'
                motions to transfer venue arguments [46, 70] by no later than 7/6/2020. Mailed notice.
                (ym, ) (Entered: 06/22/2020)
07/06/2020   74 NOTICE of Voluntary Dismissal by David Mutnick (CDW Government LLC) (Drury,
                Scott) (Entered: 07/06/2020)
07/06/2020   75 SUR−REPLY by Plaintiff David Mutnick to motion to dismiss/lack of jurisdiction,,
                motion to transfer case, 45 (Drury, Scott) (Entered: 07/06/2020)
07/06/2020   76 MINUTE entry before the Honorable Sharon Johnson Coleman: Pursuant to Federal
                Rule of Civil Procedure 41(a)(1)(A)(i), this case is voluntarily dismissed as to
                defendant CDW Government LLC only. Mailed notice. (ym, ) (Entered: 07/06/2020)
07/09/2020   77 MOTION by Plaintiff David Mutnick to reassign case (Attachments: # 1 Exhibit
                1)(Drury, Scott) (Entered: 07/09/2020)
07/10/2020   78 ORDER Fifth Amended General Order 20−0012 IN RE: CORONAVIRUS
                COVID−19 PUBLIC EMERGENCY Signed by the Chief Judge Rebecca R.
                Pallmeyer on July 10, 2020. This Order does not extend or modify any deadlines set in
                civil cases. No motions may be noticed for in−person presentment; the presiding judge
                will notify parties of the need, if any, for a hearing by electronic means or in−court
                proceeding. See attached Order. Signed by the Honorable Rebecca R. Pallmeyer on
                7/10/2020: Mailed notice. (Clerk7, Docket) (Entered: 07/10/2020)
07/13/2020   79 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff's motion to
                reassign case 77 is granted. Mailed notice. (ym, ) (Entered: 07/13/2020)
07/16/2020   80 MOTION by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That for
                extension of time / Clearview Defendants' Motion for Extension (Wolosky, Lee)
                (Entered: 07/16/2020)
07/20/2020   81 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants' motion
                for extension of time to answer or otherwise plead 80 is granted. Responsive pleading
                to be filed by 9/30/2020. Mailed notice. (ym, ) (Entered: 07/20/2020)
07/20/2020   82 MOTION by Plaintiff David Mutnick to consolidate cases (Drury, Scott) (Entered:
                07/20/2020)
07/21/2020   83 MINUTE entry before the Honorable Sharon Johnson Coleman: Defendants to file a
                response to plaintiff's motion to consolidate cases 82 by 8/4/2020. Plaintiff's reply to
                be filed by 8/11/2020. Once the matter is fully briefed, the Court shall take it under
                advisement. Mailed notice. (ym, ) (Entered: 07/21/2020)
08/04/2020   84 RESPONSE by Clearview AI, Inc., Richard Schwartz, Hoan Ton−Thatin Opposition
                to MOTION by Plaintiff David Mutnick to consolidate cases 82 (Wolosky, Lee)
                (Entered: 08/04/2020)
08/11/2020   85 REPLY by Plaintiff David Mutnick to response in opposition to motion 84 to
                Consolidate (Drury, Scott) (Entered: 08/11/2020)
08/12/2020   86 MEMORANDUM Opinion and Order: The Court denies defendants' Rule 12(b)(2)
                and § 1404(a) motions [29, 45]. Signed by the Honorable Sharon Johnson Coleman on
                8/12/2020. Mailed notice. (ym, ) (Entered: 08/12/2020)
08/12/2020   87 ORDER: The Court, in its discretion, grants plaintiff David Mutnick's Federal Rule of
                Civil Procedure 42(a)(2) motion to consolidate the related cases Hall v. Clearview AI,
       Case:
      Case   1:20-cv-00512
           MDL             As of: 09/08/2020
                No. 2967 Document            11:42
                                    25-2 Filed     AM CDT
                                               09/08/20    1112
                                                        Page  ofof
                                                                1213

                   Inc., No. 1:20−cv−00846 and Marron v. Clearview AI, Inc., No. 1:20−cv−02989 with
                   the present case. 82 . The Court grants Mutnick leave to file a consolidated complaint
                   by no later than August 31, 2020. Defendants' answer is due on or before September
                   14, 2020. Signed by the Honorable Sharon Johnson Coleman on 8/12/2020. Mailed
                   notice.(ym, ) (Entered: 08/12/2020)
08/13/2020    88 MOTION by Plaintiff David Mutnick for Appointment of Interim Lead Class Counsel
                 Pursuant to Fed. R. Civ. P. 23(g) (Attachments: # 1 Exhibit 1)(Drury, Scott) (Entered:
                 08/13/2020)
08/14/2020    89 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiff David
                 Mutnick's motion for appointment of interim class counsel pursuant to Fed. R. CIV. P.
                 23(g) 88 is granted. Enter Order. Mailed notice. (ym, ) (Entered: 08/14/2020)
08/14/2020    90 ORDER Signed by the Honorable Sharon Johnson Coleman on 8/14/2020. Mailed
                 notice. (ym, ) (Entered: 08/14/2020)
08/16/2020    91 OBJECTIONS by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to MOTION
                 by Plaintiff David Mutnick for preliminary injunction 31 / Defendants' Objection to
                 Proposed Order (Attachments: # 1 Exhibit A)(Wolosky, Lee) (Entered: 08/16/2020)
08/18/2020    92 MOTION by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                 transfer case / Motion of the Clearview Defendants for Transfer of Actions to the
                 Southern District of New York Pursuant to 28 U.S.C. § 1407 for Coordinated or
                 Consolidated Pretrial Proceedings (Attachments: # 1 Brief, # 2 Schedule of Actions, #
                 3 Exhibit 1 − Declaration of Richard Schwartz, # 4 Exhibit 2 − Declaration of Hoan
                 Ton−That, # 5 Proof of Service, # 6 Complaint ILN 1:20−512, # 7 Complaint ILN
                 1:20−846, # 8 Complaint ILN 1:20−2989, # 9 Complaint ILN 1:20−3843, # 10
                 Complaint NYS 1:20−1296, # 11 Complaint NYS 1:20−2222, # 12 Complaint NYS
                 1:20−3053, # 13 Complaint NYS 1:20−3104, # 14 Complaint NYS 1:20−3481, # 15
                 Complaint NYS 1:20−3705)(Wolosky, Lee) (Entered: 08/18/2020)
08/18/2020    93 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiffs to file a
                 response to defendants' motion to transfer case 92 by 9/8/2020. Defendants' reply to be
                 filed by 9/22/2020. Once the matter is fully briefed, the Court shall take it under
                 advisement. Mailed notice. (ym, ) (Entered: 08/18/2020)
08/18/2020    94 MINUTE entry before the Honorable Sharon Johnson Coleman: Plaintiffs' response to
                 defendants' objections to the preliminary injunction proposed order are due on or
                 before September 1, 2020. Mailed notice. (ym, ) (Entered: 08/18/2020)
08/18/2020    95 ATTORNEY Appearance for Plaintiff Anthony Hall by Michael Jacob Wood (Wood,
                 Michael) (Entered: 08/18/2020)
08/18/2020    96 ATTORNEY Appearance for Plaintiff Anthony Hall by Celetha Chatman (Chatman,
                 Celetha) (Entered: 08/18/2020)
08/20/2020    97 MOTION by Defendants Clearview AI, Inc., Richard Schwartz, Hoan Ton−That to
                 stay (Wolosky, Lee) (Entered: 08/20/2020)
08/20/2020    98 MEMORANDUM by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That in
                 support of motion to stay 97 (Attachments: # 1 Appendix − Unpublished
                 Cases)(Wolosky, Lee) (Entered: 08/20/2020)
08/21/2020    99 MINUTE entry before the Honorable Sharon Johnson Coleman: The Court, in its
                 discretion, grants defendants' motion to stay the proceedings 97 . The Court strikes the
                 pending briefing schedules in relation to the motion to transfer 92 and motion for a
                 preliminary injunction 31 . Mailed notice. (ym, ) (Entered: 08/21/2020)
08/25/2020   100 MOTION by Plaintiff David Mutnick for reconsideration regarding order on motion to
                 stay,, terminate motion and R&R deadlines/hearings,, terminate hearings,, set/clear
                 flags, 99 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8)(Drury, Scott) (Entered:
                 08/25/2020)
08/28/2020   101 MEMORANDUM by Clearview AI, Inc., Richard Schwartz, Hoan Ton−That in
                 Opposition to motion for reconsideration, 100 (Attachments: # 1 Appendix −
                 Unpublished Cases)(Wolosky, Lee) (Entered: 08/28/2020)
       Case:
      Case   1:20-cv-00512
           MDL             As of: 09/08/2020
                No. 2967 Document            11:42
                                    25-2 Filed     AM CDT
                                               09/08/20    1213
                                                        Page  ofof
                                                                1213

09/03/2020   102 REPLY by Plaintiff David Mutnick to motion for reconsideration, 100 (Drury, Scott)
                 (Entered: 09/03/2020)
